This is an action for personal injury resulting in the death of the plaintiff's intestate. The defendant Ebner is a resident of Washington County, North Carolina, and the Chicago Mill and Lumber Corporation is a corporation created and organized under the laws of the State of Delaware. The amount in controversy exceeds $3,000 exclusive of interest and costs.
The corporate defendant filed a petition for the removal of the cause to the United States District Court for the Eastern District of North Carolina, specifically and fully setting out the grounds of the motion: not only diversity of citizenship and fraudulent joinder of parties, but the pending of substantially the same cause of action in the District Court.Stubbs v. Chicago Mill and Lumber Corporation et al., 199 N.C. 807. The statements contained in the petition must for the purpose of the motion be taken as true, the plaintiff having the right to answer, join issue with the petition or move to remand from the District Court to the State Court.Wilson v. Republic Iron  Steel Co., 257 U.S. 92, 66 L.Ed., 144.
Affirmed.